DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 08-13-2022.
Claims 1, 3, 10, 11, 15, 16, 22, 24, and 26 are amended 
Claims 2, 6, 8, 12, 14, 15, 19, and 20 are canceled.
Claims 1, 3-5, 7, 9-11, 13, 16-18, 21-26 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-11, 13, 15-17, 22, 24, 26 are rejected under 35 U.S.C. 103 as obvious over Khubani et al. (US 2019/0034979 A1; hereinafter, "Khubani") in view of Glazier et al. (US 2018/0293603 A1; hereinafter, "Glazier").
Claims 1, 10, 16: (Currently amended)
Pertaining to claims 1, 10, 16 exemplified in the limitations of claim 10, as shown, Khubani teaches the following:
A system for passive marketing, said system comprising:
a social marketing server comprising one or more physical processors programmed with computer program instructions that, when executed by said one or more physical processors, program said social marketing server to: 

    PNG
    media_image1.png
    712
    733
    media_image1.png
    Greyscale
display an option for a selection of one or more products for recommendation (Khubani, see at least Figs. 3-5, [0008]-[0011] and [0021]-[0030], teaching, e.g.: “…FIG. 3 is a user interface 100 according to an embodiment of the present invention showing a "home" screen with a plurality of products (which will also be understood herein as including a service) advertisements 110 for selection by a user.… The detailed product information screen [Fig. 4] may include a product name 111, a product description 121, images and/or videos which may be selectable (for example as discussed above in connection with FIG. 3), social media options 113 which may also be selectable (again for example as discussed above in connection with FIG. 3), a post button 114, and/or an incentive 116… ”; the products selected, e.g. Fig. 4 #123, by the user are intended to be posted to social media as recommendations by the user to other people);
link one or more recommended products selected by respective users of a plurality of users using said option to respective accounts of said respective users (Khubani, see at least [0021]-[0026] e.g.: “…In certain embodiments, the user can select, such as by tapping or clicking one or more of the product images or videos 112, the ones which will be included in the ultimate social media post… a button (not pictured) may be included that generates a referral link for tracking of sales generated by the user, for example by including such link in blog posts, social media posts, emails, or other forms of communication. Such button may for example appear as the word "blog."”; see also at least [0032] e.g.: “FIG. 5 is a user interface 100 according to certain embodiments of the present invention showing an account screen 130 providing for connection and disconnection of social media profiles. Buttons may be provided to connect to each of one or a plurality of provided social media options. There may be an indication of which social media options are connected, and/or of the particular account name on the social media sites. Other account management features may also be provided, etc…”); 
generate, by said social marketing server, one or more recommendation buttons representing said one or more recommended product[s] (Khubani, again see at least [0021]-[0026] regarding: “the generated unique advertisement and/or referral link” which the user may subsequently “post to one or more of the user's social media platforms, such as Facebook, Twitter, Instragram, Linkedin, Snapchat, Pinterest, Google+, etc…”)
[…]
and load a product page having one or more options for buying and/or selling said one or more recommended products upon clicking of a recommendation button from said one or more recommendation buttons by said one or more other users. (Khubani, see at least [0022] e.g.: “…After the advertisement has been posted, other users viewing the advertisement can click ( or tap) on the advertisement to be directed to a site or a portal where the goods and/or services can be purchased. Other users viewing the advertisement may also "like" the advertisement. Further, embodiments of the present invention can maintain real-time tracking of the activity associated with each generated unique advertisement. For example, the "activity" that can be tracked according to an embodiment of the present invention may include one or more of the number of views, click-throughs, purchases, likes, etc. associated with each unique advertisement. According to an embodiment, this "activity" can be tracked in real-time.”)
Although Khubani teaches the limitations upon which these claims depend and Khubani, see at least [0019]-[0020] teaches e.g.: “…The unique advertisements may be selectively formatted according to the particular social media… Unique advertisements for each of the plurality of goods and services can be generated and provided and placed on social media platforms, including, but not limited to blogs… and an incentive for the user placing the advertisement [recommendation button] in the user’s social media platforms…” all of which suggests Khubani’s user has some control over the location [place] within the destination social media site where the user would like to post the referral link/unique advertisement, he may not explicitly teach placement is next to the interaction as per a user preference/selection. Nonetheless, regarding the below recited features, as shown Khubani in view of Glazier teaches the following:
Place automatically for a display on said user interface said previously generated respective one or more recommendation buttons at a place next to but separate from one or more interactions of said respective users appearing on said user interface subsequent to said selection (Glazier, see at least  [0049] teaching, e.g.: “If the user 101 selects the suggested referral 107, which may be performed in one or more embodiments with a single tap on the suggested referral, a referral link 124 with this referral may be generated and placed into the message 123. In other embodiments, the link may be automatically inserted based on preferences…”; i.e. the user has control over the placement of the link within and/or next to their interaction/communication with other users, where the message may be displayed on any social media platform – e.g. per Fig. 8 and associated disclosure such as [0076]. Also see at least [0067]-[0069]).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Glazier which is applicable to a known base device/method of Khubani to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Glazier to the device/method of Khubani because Khubani and Glazier are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 3: (Currently amended)
Khubani/Glazier teach the limitations upon which this claim depends. Furthermore, as shown, Khubani teaches the following:
The method of claim 1, wherein said display of said one or more recommendation buttons on said user interface are viewable from an account of one or more other users of said social marketing site (Khubani, see at least [0021]-[0022] e.g.: “…After the advertisement has been posted [e.g. to twitter, Instagram, snapchat, etc…per para 0021] other users viewing the advertisement can click (or tap) on the advertisement to be directed to a site or a portal where the goods and/or services can be purchased.”; Khubani’s first user’s posts of referred products/advertisements are at least viewable by other users when each other user logs into an account of a social media site, e.g.  twitter, Instagram, snapchat, etc…, where Khubani’s first user posted such referred product/advertisements).

Claims 4 (original): 
Khubani/Glazier teach the limitations upon which these claims depends. Furthermore, as shown, Khubani teaches the following:
… wherein said display of said one or more recommendation buttons are viewable to said account of said one or more other users as per interest of said one or more other users (Khubani, see at least [0022] e.g.: “…After the advertisement has been posted, other users viewing the advertisement can [as per interest] click ( or tap) on the advertisement to be directed to a site or a portal where the goods and/or services can be purchased.”).

Claim 7: (Original)
v teach the limitations upon which these claims depends. Furthermore, as shown, Khubani teaches the following:
The method of claim 1, wherein said one or more recommendation buttons are interactive (Khubani, see at least [0022] e.g.: “…After the advertisement has been posted, other users viewing the advertisement can click (or tap) [an interaction] on the advertisement to be directed to a site or a portal where the goods and/or services can be purchased.”)

Claim 11 (currently amended): 
Khubani/Glazier teach the limitations upon which these claims depends. Furthermore, as shown, Khubani teaches the following:
… wherein said display of said one or more recommendation buttons are viewable to one or more other users of said plurality of users as per interest of said one or more other users (Khubani, see at least [0022] e.g.: “…After the advertisement has been posted, other users viewing the advertisement can [as per interest] click ( or tap) on the advertisement to be directed to a site or a portal where the goods and/or services can be purchased.”).

Claims 9, 13: (Original)
Khubani/Glazier teach the limitations upon which these claims depends. Furthermore, as shown, Khubani teaches the following:
…wherein said product page is loaded from a third party site (Khubani, see at least [0022]: “…After the advertisement has been posted, other users viewing the advertisement can click (or tap) on the advertisement to be directed to a site or a portal [3rd party] where the goods and/or services can be purchased….”).

Claim 17 (original): 
Khubani/Glazier teach the limitations upon which these claims depends. Furthermore, as shown, Khubani teaches the following:
…wherein said one or more recommendation buttons are presented as per interest of said one or more other users (Khubani, see at least [0022] e.g.: “…After the advertisement has been posted, other users viewing the advertisement can [as per interest] click ( or tap) on the advertisement to be directed to a site or a portal where the goods and/or services can be purchased.”).

Claims 21, 23, 25: (previously presented)
Khubani/Glazier teach the limitations upon which these claims depends. Furthermore, as shown, Khubani teaches the following:
… wherein said one or more interactions comprise a news story related to said respective users, a post related to said respective users, a communication made by said respective users and a comment made by said respective users (Khubani, see at least [0019]-[0025] e.g.: “…the exemplary systems and methods can facilitate, for example, providing unique advertisements for posting on social media platforms (e.g., Facebook, Twitter, Instagram, Snapchat, Linkedln, Pinterest, Google+, etc.) …The unique advertisements can be formatted for posting on the social media platforms, for example, containing words and/or images and an embedded referral link. The unique advertisements may be selectively formatted according to the particular social media (for example, with only text and a referral link being posted to twitter and with text and an image with an embedded referral link being posted to Facebook). The unique advertisements can also be automatically posted on behalf of the user upon the user's authorization for making such post(s), which may require that the system, at that time or a previous time, prompt the user to log in to the social network and provide authorization to the social platform to allow posting on behalf of the user…”).  

Claims 22, 24, 26: (currently amended)
Although Khubani/Glazier teach the limitations upon which these claims depend and Khubani, see at least [0019]-[0020] teaches e.g.: “…The unique advertisements may be selectively formatted according to the particular social media… Unique advertisements for each of the plurality of goods and services can be generated and provided and placed on social media platforms, including, but not limited to blogs… and an incentive for the user placing the advertisement [recommendation button] in the user’s social media platforms…” all of which suggests Khubani’s user has some control over the location [place] within the destination social media site where the user would like to post the referral link/unique advertisement, Khubani may not explicitly teach placement is per a user preference/selection. Nonetheless, regarding the below recited features, as shown Khubani in view of Glazier teaches the following:
… wherein said place for displaying said one or more recommendation buttons is as per a selection made by said respective users (Glazier, see at least  [0049] teaching, e.g.: “If the user 101 selects the suggested referral 107, which may be performed in one or more embodiments with a single tap on the suggested referral, a referral link 124 with this referral may be generated and placed into the message 123. In other embodiments, the link may be automatically inserted based on preferences…”; i.e. the user has control over the placement of the link within and/or next to their interaction/communication with other users, where the message may be on any social media platform – e.g. per Fig. 8 and associated disclosure such as [0076]. Also see at least [0067]-[0069], e.g.:“…it may for example be inserted as a referral link 505 into a message, which the user may then complete and send to any desired recipient or recipients. In one or more embodiments, matching of the context to potential referrals and generation of referral links may be combined with sharing via any other method, such as via a text, email, messaging app, or a social media site…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Glazier which is applicable to a known base device/method of Khubani to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Glazier to the device/method of Khubani because Khubani and Glazier are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as obvious over Khubani in view of Glazier further in view of Chen et al. (US 2014/0337165 A1; hereinafter, "Chen").
Claims 5, 18: (Original)
Although Khubani/Glazier teaches the limitations upon which these claims depend, Glazier may not teach the nuance as recited below. However, regarding this features, Khubani in view of Chen teaches the following:
…wherein said user interface further comprises one or more options for selecting said one or more other users (Chen, see at least [0082] e.g.: “…Pick List… can be "clicked-through" by viewers who desire additional information associated with their creator… the creator's Picks user profile 604 is then displayed in the Picks user profile UI window 602. In various embodiments, the Picks user profile 604 contains personalized attributes about the Pick System user to further support the authenticity of the content they have created…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Chen which is applicable to a known base device/method of Khubani to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Chen to the device/method of Khubani because Khubani and Chen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 3, 10, 11, 15, 16, 22, 24, 26 and canceled claims 2, 6, 8, 12, 14, 15, 19, an 20 on 08/13/2022. Applicant's arguments (hereinafter “Remarks”) also filed 08/13/2022, have been fully considered but are moot in view of the new grounds of rejection presented in this Office Action. Note the new 35 USC 102 rejection in view of Khubani.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622